UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 18, 2012 FS Investment Corporation II (Exact name of Registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 814-00926 (Commission File Number) 80-0741103 (I.R.S. Employer Identification No.) Cira Centre 2929 Arch Street, Suite 675 Philadelphia, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 495-1150 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item8.01. Other Events. On June 18, 2012, FS Investment Corporation II (“FSIC II”) announced that it had satisfied its minimum offering requirement of $2.5 million in offering proceeds raised from persons not affiliated with FSIC II or its investment adviser, and admitted its initial public investors as stockholders. A copy of the press release announcing the foregoing is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. EXHIBIT NUMBER DESCRIPTION Press release dated June 18, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FS Investment Corporation II Date: June 18, 2012 By: /s/ Michael C. Forman Michael C. Forman President and Chief Executive Officer EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION Press release dated June 18, 2012.
